Citation Nr: 0726770	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  99-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, both hands, wrists, and cervical and lumbar spine, 
claimed as secondary to service-connected left knee 
disabilities.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which in pertinent part denied service connection 
for arthritis of the right knee, both hands, wrists, and 
cervical and lumbar spine as secondary to service-connected 
osteochondritis dissecans of the left knee.  The veteran 
subsequently perfected this appeal.

The Board remanded this case in November 2000 for additional 
development.  In February 2003, the Board undertook further 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2006).  In 
September 2003, the Board remanded the case for 
readjudication. 

In August 2004, the Board denied the veteran's service 
connection claims for arthritis of the right knee, both 
hands, wrists, and cervical and lumbar spine as secondary to 
service-connected left knee disabilities.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2006, the Court 
vacated the Board's August 2004 decision, and remanded the 
claim for readjudication consistent with the October 2006 
memorandum decision.  

In June 2006, the veteran submitted additional private 
medical evidence along with a waiver of initial RO 
consideration.

This issues of service connection for arthritis of the right 
knee and cervical and lumbar spine are remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  




FINDING OF FACT

According to a June 2007 brief, the veteran, through his 
representative, requested to withdraw his appeal seeking 
entitlement to service connection for arthritis of both hands 
and wrists, secondary to service-connected left knee 
disabilities, and the Board received such request prior to 
the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for arthritis of both hands secondary to 
service-connected left knee disabilities are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for arthritis of both wrists secondary to 
service-connected left knee disabilities are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran perfected an appeal from a March 1999 decision 
that, in pertinent part, denied service connection for 
arthritis of both hands and wrists, secondary to service-
connected left knee disabilities.  According to a June 2007 
letter, the veteran, through his representative, indicated 
that he wished to withdraw from his appeal such issues.  An 
appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2006).  Once the veteran withdrew these issues in writing, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board does not have 
jurisdiction to review these issues on appeal and they are 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2006).

ORDER

Entitlement to service connection for arthritis of both 
hands, secondary to service-connected left knee disabilities, 
is dismissed.

Entitlement to service connection for arthritis of both 
wrists, secondary to service-connected left knee 
disabilities, is dismissed.


REMAND

In its October 2006 memorandum decision, the Court points 
out that the Board remanded this case in November 2000 and 
stated that the RO should specifically consider the 
provisions of 38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet.App. 439 (1995).  In Allen, the Court held that, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Based on a lack of 
discussion in the record, the Court could not conclude that 
the RO complied with the Board remand.  It was also pointed 
out that a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  .  See Stegall v West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim, 
specifically applying the provisions of 
38 C.F.R. § 3.310 and Allen.  Additional 
evidence submitted by the appellant should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


